DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This non-final action is in response to U.S. Patent Application No. 17/071,887 filed on July 21, 2021.  Applicant claims priority to U.S. Provisional Application No. 63/055,083 filed on July 22, 2020.  Claims 1 – 25 are pending and have been examined.


Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The claim limitations are: "an input module configured to receive a proposed offer";  "a machine learning module trained using historical offer data to classify offers"; "a processing module configured to optimize the proposed offer"; and "an output module configured to transmit the optimized offer" in Claims 1 - 23.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations in Claim 1: "an input module configured to receive a proposed offer";  "a machine learning module trained using historical offer data to classify offers"; "a processing module configured to optimize the proposed offer"; and "an output module configured to transmit the optimized offer" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. The Specification provides (p. 6, lines 3 - 12) “these modules can be implemented via programmable computer components, such as one or more physical or virtual computers comprising a processor and memory”. It is unclear from the Specification whether a module has a processor, a memory or other “programmable computer components”. Thus, it is unclear what if any structure (hardware) a “module” must contain. Insofar as Claim 1 does not does not disclose sufficient details as to how the various modules will perform their respective functions, Claim 1 and its dependents (Claims 2 – 23) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 25 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 23 are directed to a system. Claim 24 is directed to a computer-implemented method. Claim 25 is directed to a non-transitory computer-readable medium having instructions stored thereon which are executed by a processor. Therefore, on its face, each of Claims 1 - 25 is directed to statutory subject matter.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system for automating pricing desk operations, comprising: 5- an input module configured to receive a proposed offer to present to a client, and to receive input context information associated with the proposed offer, wherein the proposed offer comprises offer parameters in relation to a financial product; a machine learning module trained using historical offer data to classify 10offers according to positive or negative client decisions, based on offer parameters and historical context information associated with the offers; a processing module configured to optimize the proposed offer by performing the following subprocesses: 15generating a modified offer by altering the offer parameters of the proposed offer; processing the modified offer and the input context information using the machine learning module to determine an acceptance probability corresponding to a probability that the modified offer 20will result in a positive client decision; and repeating the subprocesses of generating the modified offer and processing the modified offer to obtain an optimized offer having optimized offer parameters and an acceptance probability above a predetermined threshold; and 25an output module configured to transmit the optimized offer for communication to the client. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites receiving a proposed offer in relation to a financial product and using historical data to optimize the proposed offer and generating a modified offer that will result in a positive client decision which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 24 and 25 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system for automating pricing desk operations, comprising: 5- an input module configured to receive a proposed offer to present to a client, and to receive input context information associated with the proposed offer, wherein the proposed offer comprises offer parameters in relation to a financial product; - a machine learning module trained using historical offer data to classify 10offers according to positive or negative client decisions, based on offer parameters and historical context information associated with the offers; - a processing module configured to optimize the proposed offer by performing the following subprocesses: 15generating a modified offer by altering the offer parameters of the proposed offer; processing the modified offer and the input context information using the machine learning module to determine an acceptance probability corresponding to a probability that the modified offer 20will result in a positive client decision; and repeating the subprocesses of generating the modified offer and processing the modified offer to obtain an optimized offer having optimized offer parameters and an acceptance probability above a predetermined threshold; and 25an output module configured to transmit the optimized offer for communication to the client.  

The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than tools and instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. 
                                                                                                               

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (the processing module is configured to optimize the proposed offer by searching for an optimal offer 30from a generated set of modified offers, the subprocesses performed by the processing module comprising: 27 i) generating the set of modified offers, the set of modified offers corresponding to a range centered around the proposed offer; ii) processing at least some of the modified offers in the set along with the input context information using the machine learning module to 5determine an acceptance probability corresponding to a probability that the modified offer will result in a positive client decision; iii) identifying one of the modified offers having optimized offer parameters among the set of modified offers and an acceptance probability above the predetermined threshold, the identified one of 10the modified offers thereby corresponding to the optimized offer), Claim 3 (the processing module is configured to optimize the proposed offer by iteratively modifying the proposed offer, the subprocesses performed by the processing module comprising: 15i) assigning the proposed offer to a current offer; ii) generating the modified offer by incrementally adjusting parameters of the current offer; iii) processing the modified offer and the input context information using the machine learning module to obtain the acceptance 20probability of the modified offer; iv) if the acceptance probability of the modified offer is above a predetermined threshold and the parameters of the modified offer are superior to the current offer, assigning the modified offer as the current offer and returning to subprocess ii); and 25v) outputting the current offer as the optimized offer if the current offer cannot be further modified to have superior parameters while keeping the acceptance probability above the predetermined threshold), Claim 4 (the offer parameters comprise an interest rate), Claim 5 (the financial product is a mortgage), Claim 6 (the historical context information and the input context information comprise client-specific information), Claim 7 (the client-specific information comprises at least one of: financial transaction history, account balances, 10credit score, website interaction data, social media interaction data, previous applications for financial products, home address, work address, family and marital status, previous offers from competitors, and cost to break existing contract), Claim 8 (the market-related information comprises at least one of: published competitor interest rates, daily costs 20of funds, and pricing targets), Claim 9 (the market-related information comprises at least one of: published competitor interest rates, daily costs 20of funds, and pricing targets), Claim 10 (the market-related information comprises at least one of: published competitor interest rates, daily costs 20of funds, and pricing targets), Claim 11 (the machine learning module is trained using the historical offer data comprising feature vectors of the historical offer parameters and historical context information, each feature 30 vector labeled as a positive or negative client decision), Claim 12 (the machine learning module is 5trained using historical offer data from within a predetermined time period), Claim 13 (the second UAT asset set and the first UAT asset set include different weights for the same secondary assets), Claim 14 (the machine learning module is configured to process offers using a trained classification algorithm), Claim 15 (the trained classification algorithm is selected from a group consisting of: logistic regression, random forest classifier, and gradient boosting classifier), Claim 16 (the input module is configured 15to receive at least some of the historical context information associated or the input context information from at least one external database), Claim 17 (the at least one external database comprises: a database of historical pricing desk offers, a 20database of historically accepted offer parameters, a database of client information, a database of historical rates offered by competitors, and a database of historical cost structures used to calculate offer parameters), Claim 18 (further comprising a preprocessing 25module configured to process the proposed offer and input context information before they are provided to the machine learning module), Claim 19 (the preprocessing module is configured to perform at least one of: parsing and cleaning, joining 30additional information, formatting and validating, and scaling and encoding), Claim 20 (a request evaluation module configured to conduct preliminary subprocesses of: receiving a request comprising requested parameters in relation to a 5financial product; determining whether to authorize or refuse the request based on predetermined criteria; and if the request is refused, initiating the generating of a counteroffer by providing the request or a modified request to the input module as a 10proposed offer for optimization), Claim 21 (if the request is refused, the counteroffer is generated by generating an optimized offer having the acceptance probability above a first 15predetermined threshold; and if the request is accepted, initiating the generating of the counteroffer by providing the request or a modified request to the input module as a proposed offer for optimization, the counteroffer being generated by generating an optimized offer having the acceptance probability above 20a second predetermined threshold that is greater than the first predetermined threshold), Claim 22 (further comprising a counteroffer generating module configured to conduct preliminary subprocesses of: 25generating a counteroffer to a refused request from a client, and; providing the counteroffer to the input module as a proposed offer for optimization) and Claim 23 (the counteroffer generating 30module is configured to generate the counteroffer using an artificial intelligence model) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea. 
As such, Claims 1 - 25 are not patent eligible. 

Claim Interpretation

Claims 1 – 3, 14, 16, 18 – 20, 22 and 24 - 25 contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clauses “… to receive a proposed offer to present to a client…”, “… to receive input context information …”, “… to classify offers …”, “… to optimize the proposed offer …”, “… to determine an acceptance probability…”, “to obtain an optimized offer…”, and “… to transmit the optimized offer …”., Claim 2 contains the clauses “… to optimize the proposed offer …” and “… to determine an acceptance probability …”., Claim 3 contains the clauses “… to optimize the proposed offer…” and “… to obtain the acceptance probability …”., Claim 14 contains the clause “… to process offers …”., Claim 16 contains the clause “… to receive …”.,  Claim 18 contains the clause “…  to process the proposed offer and input context information …”., Claim 19 contains the clause “…  to perform …”., Claim 20 contains the clause “…  to conduct …”., Claim 22 contains the clause “… to conduct …”., Claim 24 contains the clauses “…  to present …”., “… to classify offers …”., “… to determine an acceptance probability …” and “… to obtain an optimized offer …”., Claim 25 contains the clauses “… to determine an acceptance probability …” and “… to obtain an optimized offer …”. These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 8 and 10 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., US 2021/0027291 A1, (“Schwartz”), in view of Benkreira et al., US 2021/0398141 A1, (“Benkreira”).

Claim 1:
Schwartz teaches:
A system for automating pricing desk operations, comprising: 5an input module configured to receive a proposed offer to present to a client, and to receive input context information associated with the proposed offer, wherein the proposed offer comprises offer parameters in relation to a financial product; (See Schwartz, Par. 40 (The real-time offers platform 102 can utilize a machine learning model or artificial intelligence trained using unsupervised learning techniques to determine whether to extend a real-time offer to a user and, if so, the parameters of the real-time offer (e.g., spending limits, interest rates, term, etc.). For instance, a dataset of input user information for various users (e.g., user accounts data 106 for each user, other spending or loan/credit information for each user, etc.) may be analyzed using a clustering algorithm to identify real-time offer parameters and determinations for certain types of users. Based on the output of the machine learning model or artificial intelligence, the real-time offers platform 102 may determine whether to extend a real-time offer to a user and, if so, the parameters of the real-time offer (e.g., credit limits, interest rates, etc.).))
a machine learning module trained using historical offer data to classify 10offers according to positive or negative client decisions, based on offer parameters and historical context information associated with the offers; (See Schwartz, Par. 41 (The real-time offers application on device 104 can provide data relating to the user to the real-time offers platform 102 that can be used as inputs to a machine learning model or artificial intelligence algorithm that is configured to develop real-time offers.), Par. 43 (The real-time offers platform 102 can determine whether the user remains eligible for the offer by retrieving updated data associated with the user and utilizing machine learning or artificial intelligence algorithms to evaluate and/or predict the user's behavior with respect to the offer (e.g., likelihood of accepting the offer, likelihood of making first payment, likelihood of repayment at different intervals, etc.).))
a processing module configured to optimize the proposed offer by performing the following subprocesses: 15generating a modified offer by altering the offer parameters of the proposed offer; (See Schwartz, Cl. 1, 15 (In response to a determination that the user is not eligible for the at least one offer, dynamically derive an updated offer based on the updated plurality of the dynamic user attributes and the one or more data sets corresponding to similarly situated users.))
processing the modified offer and the input context information using the machine learning module to determine an acceptance probability corresponding to a probability that the modified offer 20will result in a positive client decision; and (See Schwartz, Par. 43 (The real-time offers platform 102 can determine whether the user remains eligible for the offer by retrieving updated data associated with the user and utilizing machine learning or artificial intelligence algorithms to evaluate and/or predict the user's behavior with respect to the offer (e.g., likelihood of accepting the offer, likelihood of making first payment, likelihood of repayment at different intervals, etc.).))
repeating the subprocesses of generating the modified offer and processing the modified offer to obtain an optimized offer having optimized offer parameters and an acceptance probability above  *  *  *  ; and  (See Schwartz, Par. 43 (The real-time offers platform 102 can determine whether the user remains eligible for the offer by retrieving updated data associated with the user and utilizing machine learning or artificial intelligence algorithms to evaluate and/or predict the user's behavior with respect to the offer (e.g., likelihood of accepting the offer, likelihood of making first payment, likelihood of repayment at different intervals, etc.).))
25an output module configured to transmit the optimized offer for communication to the client. (See Schwartz, Cl. 1, 12, 17 (In response to in response to determining that the user remains eligible for the at least one offer, sending an offer confirmation.))
Schwartz does not expressly disclose, however, Benkreira teaches:
*   *  *   a predetermined threshold; and  (See Benkreira, Par. 18 (In some embodiments, the trained machine learning model may be configured to dynamically vary the time threshold indicative to the system that the respective customer may attempt to accept a predatory loan offer based on the specific merchant and/or an identified merchant category code indicative of a respective tier of loan merchant. In some embodiments, the trained machine learning model may be configured to dynamically vary the time threshold indicative to the system that the respective customer may attempt to accept a predatory loan offer based on the merchant category code. Other factors that the system may analyze in varying the time threshold may also include the respective customer's transaction history with the loan merchant.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Schwartz discussed above, a step for a predetermined threshold for a user accepting an offer, as taught by Benkreira. Schwartz teaches a system for dynamically providing real-time offers based on updated user attributes. It would have been obvious for Schwartz to combine a step for a predetermined threshold for a user accepting a modified offer so as to better anticipate a user’s acceptance of a modified offer. Since the claimed invention is merely a combination of old elements, Schwartz’s system for dynamically providing real-time offers based on updated user attributes and Benkreira’s step for a predetermined threshold for a user accepting an offer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the processing module is configured to optimize the proposed offer by searching for an optimal offer 30from a generated set of modified offers, the subprocesses performed by the processing module comprising: 27 i) generating the set of modified offers, the set of modified offers corresponding to a range centered around the proposed offer; (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))
ii) processing at least some of the modified offers in the set along with the input context information using the machine learning module to 5determine an acceptance probability corresponding to a probability that the modified offer will result in a positive client decision; (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

iii) identifying one of the modified offers having optimized offer parameters among the set of modified offers and an acceptance probability above the predetermined threshold, the identified one of 10the modified offers thereby corresponding to the optimized offer. (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

Claim 3:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the processing module is configured to optimize the proposed offer by iteratively modifying the proposed offer, the subprocesses performed by the processing module comprising: 15i) assigning the proposed offer to a current offer; (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

ii) generating the modified offer by incrementally adjusting parameters of the current offer; (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

iii) processing the modified offer and the input context information using the machine learning module to obtain the acceptance 20probability of the modified offer; (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

iv) if the acceptance probability of the modified offer is above a predetermined threshold and the parameters of the modified offer are superior to the current offer, assigning the modified offer as the current offer and returning to subprocess ii); and (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

25v) outputting the current offer as the optimized offer if the current offer cannot be further modified to have superior parameters while keeping the acceptance probability above the predetermined threshold.  (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))
Claim 4:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the offer parameters comprise an interest rate.  (See Schwartz, Par. 61 (Offer attributes 310 can include a credit limit or credit range, an interest rate, a deposit amount, a term, a vendor or merchant, pre-defined rules/logic, and/or any other offer attribute suitable for the intended purpose.))

Claim 5:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the financial product is a mortgage. (See Schwartz, Par. 35 (The system 100 can include a real-time offers platform 102 that can be configured to dynamically process data in order to formulate offers (e.g., credit offers, loan offers, purchase incentive offers, etc.) for customers.))
Claim 6:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
5the historical context information and the input context information comprise client-specific information.  (See Schwartz, Par. 82 (The plurality of dynamic user attributes can include attributes such as age, location, bank account data (e.g., institutions, types, balance, transactions, etc.), education, employment, occupation, income, demographics, digital wallet(s), credit score, loan/credit history (e.g., open loans/credit, loans paid off, late payments, etc.), browsing history, spending patterns, user preferences, dislikes, etc.))

Claim 7:
Schwartz and Benkreira teach each and every element of Claim 6 above.
Schwartz further teaches:
the client-specific information comprises at least one of: financial transaction history, account balances, 10credit score, website interaction data, social media interaction data, previous applications for financial products, home address, work address, family and marital status, previous offers from competitors, and cost to break existing contract. (See Schwartz, Par. 82 (The plurality of dynamic user attributes can include attributes such as age, location, bank account data (e.g., institutions, types, balance, transactions, etc.), education, employment, occupation, income, demographics, digital wallet(s), credit score, loan/credit history (e.g., open loans/credit, loans paid off, late payments, etc.), browsing history, spending patterns, user preferences, dislikes, etc.))
Claim 8:15
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the historical context information and the input context information comprise market-related information. (See Schwartz, Par. 40 (The real-time offers platform 102 can utilize a machine learning model or artificial intelligence trained using unsupervised learning techniques to determine whether to extend a real-time offer to a user and, if so, the parameters of the real-time offer (e.g., spending limits, interest rates, term, etc.). For instance, a dataset of input user information for various users (e.g., user accounts data 106 for each user, other spending or loan/credit information for each user, etc.) may be analyzed using a clustering algorithm to identify real-time offer parameters and determinations for certain types of users.))
Claim 10:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the historical context information and the input context information comprise product-related information, said product-related information corresponding to characteristics of a type 25of the financial product to which the offers relate. (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

Claim 11:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the machine learning module is trained using the historical offer data comprising feature vectors of the historical offer parameters and historical context information, each feature 30 vector labeled as a positive or negative client decision. (See Schwartz, Par. 39 (Real-time offers platform 102 can utilize a machine learning model or artificial intelligence (AI) techniques to determine, derive, formulate, evaluate, or otherwise process real-time offers. In some examples, the machine learning techniques can include supervised machine learning techniques such as neural networks, linear and logistics regression, classification trees, support vector machine, any other suitable supervised machine learning technique, or any combination thereof.))

Claim 12:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the machine learning module is retrained using the historical offer data at regular predetermined intervals.  (See Schwartz, Par. 70 (Real-time offers platform 300 provides further training data to artificial intelligence module 302 as the user makes payments 328 associated with an offer. For example, on-time payments can be associated with the user's other attributes and can be added to the similar user data sets 306. Similarly, missed or late payments can also be used to train artificial intelligence module 302, which can associate the payment with the particular user attributes. Payments 328 can be tracked for any given user throughout the life of an offer and used to further refine machine learning algorithms implemented by artificial intelligence module 302.), Par. 83 (In some implementations, the one or more data sets corresponding to similarly situated users can be derived from data associated with groups of other users (e.g., historical user data compiled by a lender). A machine learning algorithm can be used to identify the one or more data sets corresponding to similarly situated users from data sets of other users that can include users that are not similarly situated. The machine learning algorithm can further be used to determine a user's eligibility for the one or more offers. In some implementations, the machine learning algorithm can determine one or more probabilities associated with the offer (e.g., probability of acceptance, probability of repayment, etc.) and the determination of eligibility for an offer can be further based on the probabilities.))

Claim 13:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the machine learning module is 5trained using historical offer data from within a predetermined time period.  (See Schwartz, Par. 70 (Real-time offers platform 300 provides further training data to artificial intelligence module 302 as the user makes payments 328 associated with an offer. For example, on-time payments can be associated with the user's other attributes and can be added to the similar user data sets 306. Similarly, missed or late payments can also be used to train artificial intelligence module 302, which can associate the payment with the particular user attributes. Payments 328 can be tracked for any given user throughout the life of an offer and used to further refine machine learning algorithms implemented by artificial intelligence module 302.), Par. 83 (In some implementations, the one or more data sets corresponding to similarly situated users can be derived from data associated with groups of other users (e.g., historical user data compiled by a lender). A machine learning algorithm can be used to identify the one or more data sets corresponding to similarly situated users from data sets of other users that can include users that are not similarly situated. The machine learning algorithm can further be used to determine a user's eligibility for the one or more offers. In some implementations, the machine learning algorithm can determine one or more probabilities associated with the offer (e.g., probability of acceptance, probability of repayment, etc.) and the determination of eligibility for an offer can be further based on the probabilities.))

Claim 14:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the machine learning module is configured to process offers using a trained classification algorithm. (See Schwartz, Par. 39 (Real-time offers platform 102 can utilize a machine learning model or artificial intelligence (AI) techniques to determine, derive, formulate, evaluate, or otherwise process real-time offers. In some examples, the machine learning techniques can include supervised machine learning techniques such as neural networks, linear and logistics regression, classification trees, support vector machine, any other suitable supervised machine learning technique, or any combination thereof.))

Claim 15:10
Schwartz and Benkreira teach each and every element of Claim 14 above.
Schwartz further teaches:
the trained classification algorithm is selected from a group consisting of: logistic regression, random forest classifier, and gradient boosting classifier. (See Schwartz, Par. 39 (Real-time offers platform 102 can utilize a machine learning model or artificial intelligence (AI) techniques to determine, derive, formulate, evaluate, or otherwise process real-time offers. In some examples, the machine learning techniques can include supervised machine learning techniques such as neural networks, linear and logistics regression, classification trees, support vector machine, any other suitable supervised machine learning technique, or any combination thereof.))

Claim 16:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
the input module is configured 15to receive at least some of the historical context information associated or the input context information from at least one external database.  (See Schwartz, Par. 50 (In some implementations, data sets corresponding to other users can be based on historical user data and determinations made by a credit provider. In other implementations, data sets corresponding to other users can include contemporaneous data obtained from other users that interact with real-time offers platform 202. In some aspects, the data sets can also include default data such as default interest rates, default term, default credit limits, etc. that can be associated with one or more user attributes. In some examples, machine learning models 204 can be used to derive sets of similarly situated users from the other user data sets, which can then be correlated with individual data to derive real-time customized offers for users.), Par. 82 (The plurality of dynamic user attributes can include attributes such as age, location, bank account data (e.g., institutions, types, balance, transactions, etc.), education, employment, occupation, income, demographics, digital wallet(s), credit score, loan/credit history (e.g., open loans/credit, loans paid off, late payments, etc.), browsing history, spending patterns, user preferences, dislikes, etc.))

Claim 17:
Schwartz and Benkreira teach each and every element of Claim 16 above.
Schwartz further teaches:
the at least one external database comprises: a database of historical pricing desk offers, a 20database of historically accepted offer parameters, a database of client information, a database of historical rates offered by competitors, and a database of historical cost structures used to calculate offer parameters. (See Schwartz, Par. 50 (In some implementations, data sets corresponding to other users can be based on historical user data and determinations made by a credit provider. In other implementations, data sets corresponding to other users can include contemporaneous data obtained from other users that interact with real-time offers platform 202. In some aspects, the data sets can also include default data such as default interest rates, default term, default credit limits, etc. that can be associated with one or more user attributes. In some examples, machine learning models 204 can be used to derive sets of similarly situated users from the other user data sets, which can then be correlated with individual data to derive real-time customized offers for users.), Par. 82 (The plurality of dynamic user attributes can include attributes such as age, location, bank account data (e.g., institutions, types, balance, transactions, etc.), education, employment, occupation, income, demographics, digital wallet(s), credit score, loan/credit history (e.g., open loans/credit, loans paid off, late payments, etc.), browsing history, spending patterns, user preferences, dislikes, etc.))

Claim 18:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
a preprocessing 25module configured to process the proposed offer and input context information before they are provided to the machine learning module. (See Schwartz, Par. 61 (Real-time offers platform 300 may detect that a user is browsing for jewelry items online and has also visited a Pandora™ store in the mall (e.g., via location data obtained by an application on a user device). Based on this activity and additional user attributes (e.g., income and bank account balance), real-time offers platform 300 may use artificial intelligence module 302 to derive an offer for a credit limit of $1,000 at 10% interest to be paid in a 12-month period that can be used in a jewelry store. In some examples, the set or range of offer attributes 310 may be provided as inputs to artificial intelligence module 302.))

Claim 19:
Schwartz and Benkreira teach each and every element of Claim 18 above.
Schwartz further teaches:
the preprocessing module is configured to perform at least one of: parsing and cleaning, joining 30additional information, formatting and validating, and scaling and encoding. (See Schwartz, Par. 70 (Real-time offers platform 300 provides further training data to artificial intelligence module 302 as the user makes payments 328 associated with an offer. For example, on-time payments can be associated with the user's other attributes and can be added to the similar user data sets 306.), Par. 72 (The data stored in event log 412 can be parsed, translated, deconstructed, assembled, or otherwise processed by export event process430 for storage in user history 414.))

Claim 20:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
a request evaluation module configured to conduct preliminary subprocesses of: receiving a request comprising requested parameters in relation to a 5financial product; (See Schwartz, Par. 40 (In other examples, the real-time offers platform 102 can utilize a machine learning model or artificial intelligence trained using unsupervised learning techniques to determine whether to extend a real-time offer to a user and, if so, the parameters of the real-time offer (e.g., spending limits, interest rates, term, etc.). For instance, a dataset of input user information for various users (e.g., user accounts data 106 for each user, other spending or loan/credit information for each user, etc.) may be analyzed using a clustering algorithm to identify real-time offer parameters and determinations for certain types of users.))

determining whether to authorize or refuse the request based on predetermined criteria; and (See Schwartz, Par. 40 (Based on the output of the machine learning model or artificial intelligence, the real-time offers platform 102 may determine whether to extend a real-time offer to a user and, if so, the parameters of the real-time offer (e.g., credit limits, interest rates, etc.).))

if the request is refused, initiating the generating of a counteroffer by providing the request or a modified request to the input module as a 10proposed offer for optimization. (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

Claim 21:
Schwartz and Benkreira teach each and every element of Claim 20 above.
Schwartz further teaches:
if the request is refused, the counteroffer is generated by generating an optimized offer having the acceptance probability above a first *  *  * 15; and (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

if the request is accepted, initiating the generating of the counteroffer by providing the request or a modified request to the input module as a proposed offer for optimization, the counteroffer being generated by generating an optimized offer having the acceptance probability above 20a second  *  *  *  that is greater than the first *  *  * . (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

Schwartz does not expressly disclose, however, Benkreira teaches:
*  *  *  25predetermined threshold (See Benkreira, Par. 18 (In some embodiments, the trained machine learning model may be configured to dynamically vary the time threshold indicative to the system that the respective customer may attempt to accept a predatory loan offer based on the specific merchant and/or an identified merchant category code indicative of a respective tier of loan merchant. In some embodiments, the trained machine learning model may be configured to dynamically vary the time threshold indicative to the system that the respective customer may attempt to accept a predatory loan offer based on the merchant category code. Other factors that the system may analyze in varying the time threshold may also include the respective customer's transaction history with the loan merchant.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Schwartz discussed above, a step for a predetermined threshold for a user accepting an offer, as taught by Benkreira. Schwartz teaches a system for dynamically providing real-time offers based on updated user attributes. It would have been obvious for Schwartz to combine a step for a predetermined threshold for a user accepting a modified offer so as to better anticipate a user’s acceptance of a modified offer. Since the claimed invention is merely a combination of old elements, Schwartz’s system for dynamically providing real-time offers based on updated user attributes and Benkreira’s step for a predetermined threshold for a user accepting an offer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 22:
Schwartz and Benkreira teach each and every element of Claim 1 above.
Schwartz further teaches:
a counteroffer generating module configured to conduct preliminary subprocesses of: 25generating a counteroffer to a refused request from a client, and; (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

providing the counteroffer to the input module as a proposed offer for optimization. (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

Claim 23:
Schwartz and Benkreira teach each and every element of Claim 22 above.
Schwartz further teaches:
the counteroffer generating 30module is configured to generate the counteroffer using an artificial intelligence model.  (See Schwartz, Par. 66 (Upon presenting the offer, real-time offers platform 300 can detect user input at 320 that indicates whether the offer was accepted or rejected. The user's decision to accept or reject an offer can be provided as feedback to artificial intelligence module 302 in order to further train the model. For instance, if the user rejects the offer, variables can be adjusted to identify offers that are more likely to be accepted in the future. For example, if a user rejects an offer to purchase tickets to a rock concert, that user's attributes can be added to the other user data sets to help predict another user's response. In some implementations, artificial intelligence module 302 may receive the rejection and formulate a new offer for the user. For example, the artificial intelligence module 302 may determine that the user is likely interested in the rock concert tickets but did not agree because the terms were not favorable, and may determine whether a better interest rate can be offered in order to entice the user to accept the offer. Alternatively, if the user accepts the offer, such acceptance can provide further data reinforcing the model's decisions.))

31 Claim 24:
Schwartz teaches:
A computer-implemented method for automating pricing desk operations, comprising: receiving, via an input module, a proposed offer to present to a client, 5wherein the proposed offer comprises offer parameters in relation to a financial product; (See Schwartz, Par. 40 (In other examples, the real-time offers platform 102 can utilize a machine learning model or artificial intelligence trained using unsupervised learning techniques to determine whether to extend a real-time offer to a user and, if so, the parameters of the real-time offer (e.g., spending limits, interest rates, term, etc.). For instance, a dataset of input user information for various users (e.g., user accounts data 106 for each user, other spending or loan/credit information for each user, etc.) may be analyzed using a clustering algorithm to identify real-time offer parameters and determinations for certain types of users. Based on the output of the machine learning model or artificial intelligence, the real-time offers platform 102 may determine whether to extend a real-time offer to a user and, if so, the parameters of the real-time offer (e.g., credit limits, interest rates, etc.).))
receiving, via the input module, input context information associated with the proposed offer; (See Schwartz, Par. 41 (The real-time offers application on device 104 can provide data relating to the user to the real-time offers platform 102 that can be used as inputs to a machine learning model or artificial intelligence algorithm that is configured to develop real-time offers.))
optimizing the proposed offer using a processing module and a 10machine learning module trained using historical offer data to classify offers according to positive or negative client decisions, based on historical offer parameters and historical context information associated with the historical offers, wherein the proposed offer is optimized by performing the following subprocesses: (See Schwartz, Par. 43 (The real-time offers platform 102 can determine whether the user remains eligible for the offer by retrieving updated data associated with the user and utilizing machine learning or artificial intelligence algorithms to evaluate and/or predict the user's behavior with respect to the offer (e.g., likelihood of accepting the offer, likelihood of making first payment, likelihood of repayment at different intervals, etc.).))
15generating, via the processing module, a modified offer by altering the offer parameters of the proposed offer; (See Schwartz, Cl. 15 (In response to a determination that the user is not eligible for the at least one offer, dynamically derive an updated offer based on the updated plurality of the dynamic user attributes and the one or more data sets corresponding to similarly situated users.))
processing the modified offer and the input context information using the machine learning module to determine an acceptance probability corresponding to a probability that the modified offer 20will result in a positive client decision; and (See Schwartz, Par. 43 (The real-time offers platform 102 can determine whether the user remains eligible for the offer by retrieving updated data associated with the user and utilizing machine learning or artificial intelligence algorithms to evaluate and/or predict the user's behavior with respect to the offer (e.g., likelihood of accepting the offer, likelihood of making first payment, likelihood of repayment at different intervals, etc.).))
repeating the subprocesses of generating the modified offer and processing the modified offer using the machine learning module to obtain an optimized offer having optimized offer parameters and an acceptance probability above * * * ; and (See Schwartz, Par. 43 (The real-time offers platform 102 can determine whether the user remains eligible for the offer by retrieving updated data associated with the user and utilizing machine learning or artificial intelligence algorithms to evaluate and/or predict the user's behavior with respect to the offer (e.g., likelihood of accepting the offer, likelihood of making first payment, likelihood of repayment at different intervals, etc.).))
transmitting the optimized offer for communication to the client. (See Schwartz, Cl. 1, 12, 17 (In response to in response to determining that the user remains eligible for the at least one offer, sending an offer confirmation.))
Schwartz does not expressly disclose, however, Benkreira teaches:
* * * a 25predetermined threshold; and (See Benkreira, Par. 18 (In some embodiments, the trained machine learning model may be configured to dynamically vary the time threshold indicative to the system that the respective customer may attempt to accept a predatory loan offer based on the specific merchant and/or an identified merchant category code indicative of a respective tier of loan merchant. In some embodiments, the trained machine learning model may be configured to dynamically vary the time threshold indicative to the system that the respective customer may attempt to accept a predatory loan offer based on the merchant category code. Other factors that the system may analyze in varying the time threshold may also include the respective customer's transaction history with the loan merchant.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Schwartz discussed above, a step for a predetermined threshold for a user accepting an offer, as taught by Benkreira. Schwartz teaches a system for dynamically providing real-time offers based on updated user attributes. It would have been obvious for Schwartz to combine a step for a predetermined threshold for a user accepting a modified offer so as to better anticipate a user’s acceptance of a modified offer. Since the claimed invention is merely a combination of old elements, Schwartz’s system for dynamically providing real-time offers based on updated user attributes and Benkreira’s step for a predetermined threshold for a user accepting an offer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 25:
Schwartz teaches:
A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: 30receive a proposed offer to present to a client, wherein the proposed offer comprises offer parameters in relation to a financial product; 32(See Schwartz, Par. 40 (The real-time offers platform 102 can utilize a machine learning model or artificial intelligence trained using unsupervised learning techniques to determine whether to extend a real-time offer to a user and, if so, the parameters of the real-time offer (e.g., spending limits, interest rates, term, etc.). For instance, a dataset of input user information for various users (e.g., user accounts data 106 for each user, other spending or loan/credit information for each user, etc.) may be analyzed using a clustering algorithm to identify real-time offer parameters and determinations for certain types of users. Based on the output of the machine learning model or artificial intelligence, the real-time offers platform 102 may determine whether to extend a real-time offer to a user and, if so, the parameters of the real-time offer (e.g., credit limits, interest rates, etc.).))
receive input context information associated with the proposed offer; (See Schwartz, Par. 41 (The real-time offers application on device 104 can provide data relating to the user to the real-time offers platform 102 that can be used as inputs to a machine learning model or artificial intelligence algorithm that is configured to develop real-time offers.))
optimize the proposed offer using a machine learning module trained using historical offer data to classify offers according to positive or negative client decisions, based on historical offer parameters and 5historical context information associated with the historical offers, (See Schwartz, Par. 43 (The real-time offers platform 102 can determine whether the user remains eligible for the offer by retrieving updated data associated with the user and utilizing machine learning or artificial intelligence algorithms to evaluate and/or predict the user's behavior with respect to the offer (e.g., likelihood of accepting the offer, likelihood of making first payment, likelihood of repayment at different intervals, etc.).))
wherein the proposed offer is optimized by performing the following subprocesses: generating a modified offer by altering the offer parameters of the proposed offer; (See Schwartz, Cl. 15 (In response to a determination that the user is not eligible for the at least one offer, dynamically derive an updated offer based on the updated plurality of the dynamic user attributes and the one or more data sets corresponding to similarly situated users.))
10processing the modified offer and the input context information using the machine learning module to determine an acceptance probability corresponding to a probability that the modified offer will result in a positive client decision; and  (See Schwartz, Par. 43 (The real-time offers platform 102 can determine whether the user remains eligible for the offer by retrieving updated data associated with the user and utilizing machine learning or artificial intelligence algorithms to evaluate and/or predict the user's behavior with respect to the offer (e.g., likelihood of accepting the offer, likelihood of making first payment, likelihood of repayment at different intervals, etc.).))
repeating the subprocesses of generating the modified offer and 15processing the modified offer using the machine learning module to obtain an optimized offer having optimized offer parameters and an acceptance probability above * * * ; and (See Schwartz, Par. 43 (The real-time offers platform 102 can determine whether the user remains eligible for the offer by retrieving updated data associated with the user and utilizing machine learning or artificial intelligence algorithms to evaluate and/or predict the user's behavior with respect to the offer (e.g., likelihood of accepting the offer, likelihood of making first payment, likelihood of repayment at different intervals, etc.).))
transmit the optimized offer for communication to the client. transmitting the optimized offer for communication to the client. (See Schwartz, Cl. 1, 12, 17 (In response to in response to determining that the user remains eligible for the at least one offer, sending an offer confirmation.))
Schwartz does not expressly disclose, however, Benkreira teaches:
*  * *  a predetermined threshold; and (See Benkreira, Par. 18 (In some embodiments, the trained machine learning model may be configured to dynamically vary the time threshold indicative to the system that the respective customer may attempt to accept a predatory loan offer based on the specific merchant and/or an identified merchant category code indicative of a respective tier of loan merchant. In some embodiments, the trained machine learning model may be configured to dynamically vary the time threshold indicative to the system that the respective customer may attempt to accept a predatory loan offer based on the merchant category code. Other factors that the system may analyze in varying the time threshold may also include the respective customer's transaction history with the loan merchant.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Schwartz discussed above, a step for a predetermined threshold for a user accepting an offer, as taught by Benkreira. Schwartz teaches a system for dynamically providing real-time offers based on updated user attributes. It would have been obvious for Schwartz to combine a step for a predetermined threshold for a user accepting a modified offer so as to better anticipate a user’s acceptance of a modified offer. Since the claimed invention is merely a combination of old elements, Schwartz’s system for dynamically providing real-time offers based on updated user attributes and Benkreira’s step for a predetermined threshold for a user accepting an offer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., US 2021/0027291 A1, (“Schwartz”), in view of Benkreira et al., US 2021/0398141 A1, (“Benkreira”), in further view of Yinan Liu et al., Machine Learning in the Underwriting of Consumer Loans, March 2020, Harvard Law School, The Case Studies, (“Liu”).

Claim 9:
Schwartz and Benkreira teach each and every element of Claim 8 above.
Schwartz and Benkreira do not expressly disclose, however, Liu teaches:
the market-related information comprises at least one of: published competitor interest rates, daily costs 20of funds, and pricing targets. (See Liu, p. 3 (The HDMA requires many financial institutions to maintain, report, and publicly disclose loan-level information about mortgages.), pp. 4 - 5 (Role of the Consumer Financial Protection Bureau (CFPB) – Congress in section 1021(a) of the Dodd-Frank Act established the CFPB’s statutory purpose as ensuring that all consumers have access to markets for consumer financial products and services and that markets for consumer financial products and services are fair, transparent, and competitive.))   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Schwartz and Benkreira discussed above, a step for published competitor interest rates, as taught by Liu. Schwartz teaches a system for dynamically providing real-time offers based on updated user attributes. Benkreira teaches a step for a predetermined threshold for a user accepting an offer. It would have been obvious for Schwartz to include published competitor interest rates along with a predetermined threshold for a user accepting a modified offer so as to make the competitive rates transparent and better anticipate a user’s acceptance of a modified offer. Since the claimed invention is merely a combination of old elements, Schwartz’s system for dynamically providing real-time offers based on updated user attributes, Benkreira’s step for a predetermined threshold for a user accepting an offer and Liu’s step for published competitor interest rates, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694